          Case 4:18-cv-00128-CDL Document 12 Filed 12/13/18 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF GEORGIA
                                  COLUMBUS DIVISION

MICHAEL SMALL,

       Plaintiff,

-vs-                                               CASE NO.: 4:18-CV-00128-CDL

BLUESTEM BRANDS, INC.,
d/b/a FINGERHUT,

       Defendant.
                                      /

                           NOTICE OF PENDING SETTLEMENT

        Plaintiff, Michael Small, by and through the undersigned counsel, hereby notifies the

Court that the parties have reached a settlement with regard to this case and are presently drafting

and finalizing the settlement agreement, and general release documents. Upon execution of the

same, the parties will file the appropriate dismissal documents with the Court.

        Dated: December 13, 2018.

                                               /s/Octavio Gomez
                                               Octavio “Tav” Gomez, Esquire
                                               Georgia Bar #: 617963
                                               Morgan & Morgan, Tampa, P.A.
                                               201 North Franklin Street, 7th Floor
                                               Tampa, FL 33602
                                               Telephone: (813) 223-5505
                                               Facsimile: (813) 223-5402
                                               tgomez@forthepeople.com
                                               jderry@forthepeople.com
                                               jkneeland@forthepeople.com
                                               Attorney for Plaintiff

                                 CERTIFICATE OF SERVICE

        I hereby certify that on December 13, 2018, I electronically filed the foregoing with the

Clerk of the Court by using the CM/ECF system and that a Notice of this filing will be sent to the

following by operation of the Court’s Electronic Filing System: Jarrod S. Mendel, McGuire
        Case 4:18-cv-00128-CDL Document 12 Filed 12/13/18 Page 2 of 2



Woods LLP, 1230 Peachtree Street NE, Suite 2100, Promenade, Atlanta, GA   30309

(JMendel@mcguirewoods.com).

                                     /s/Octavio Gomez
                                     Octavio “Tav” Gomez, Esquire
                                     Attorney for Plaintiff
